         Case 5:18-cv-00968-D Document 113 Filed 08/12/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

ALLEN ALEXANDER PARKS,                   )
                                         )
             Plaintiff,                  )
                                         )
v.                                       )      Case No. CIV-18-968-D
                                         )
OKLAHOMA COUNTY SHERIFF                  )
P.D. TAYLOR, et al.,                     )
                                         )
             Defendants.                 )


                                       ORDER

      Before the Court is Plaintiff’s Objection to District’s 7/13/20 Order Denying

Request for Certification of an Interlocutory Appeal [Doc. No. 112]. Liberally construed

due to his pro se status, Plaintiff moves for reconsideration of the Order of July 13, 2020

[Doc. No. 110], denying certification under Fed. R. Civ. P. 54(b) to permit an immediate

appeal from the Order of March 17, 2020, dismissing some of his claims.

       “Grounds warranting a motion to reconsider include (1) an intervening change in

the controlling law, (2) new evidence previously unavailable, and (3) the need to correct

clear error or prevent manifest injustice.” Servants of Paraclete v. Does, 204 F.3d 1005,

1012 (10th Cir. 2000) (citations omitted); see United States v. Christy, 739 F.3d 534, 539

(10th Cir. 2014); Van Skiver v. United States, 952 F.2d 1241, 1243 (10th Cir. 1991).

Reconsideration “is appropriate where the court has misapprehended the facts, a party’s

position, or the controlling law.” Servants of Paraclete, 204 F.3d at 1012 (citations

omitted); accord Nelson v. City of Albuquerque, 921 F.3d 925, 929 (10th Cir. 2019). “It is
          Case 5:18-cv-00968-D Document 113 Filed 08/12/20 Page 2 of 2




not appropriate to revisit issues already addressed or advance arguments that could have

been raised in prior briefing.” Servants of Paraclete, 204 F.3d at 1012 (citations omitted).

       Upon consideration, the Court finds that Plaintiff fails to provide a sufficient reason

to revisit the July 13 Order regarding Rule 54(b) certification. He primarily presents

further argument regarding the merits of one of his civil rights claims under 42 U.S.C.

§ 1983 and the Court’s March 17 dismissal of the claim on the ground of qualified

immunity.    Plaintiff addresses the Court’s findings under Rule 54(b) only in a cursory

manner, and simply disagrees with the determination that an immediate appeal is not

warranted under the circumstances. See Obj. at 14-15. The Court declines to reconsider

the July 13 Order.

       IT IS THEREFORE ORDERED that Plaintiff’s Objection to District’s 7/13/20

Order Denying Request for Certification of an Interlocutory Appeal [Doc. No. 112],

construed as a motion of reconsideration, is DENIED.

       IT IS SO ORDERED this 12th day of August, 2020.




                                              2
